Citation Nr: 0101199	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-11 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for phlebitic 
syndrome, left leg, with pigmentation, stasis dermatitis and 
cellulitis, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for hypertension 
currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1955 to 
April 1956 and from September 1964 to September 1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board has determined that, in light of the Board's 
favorable consideration of two of the veteran's claims, and 
due process considerations, the case must be remanded for 
further development of the issue of entitlement to a total 
rating based on individual unemployability.  Therefore, the 
Board will only address the increased rating issues in the 
body of this decision and reserve further comment on the 
remaining issue for the remand appended to the end of this 
decision.


FINDINGS OF FACT

1.  The veteran's phlebitic syndrome, left leg, with 
pigmentation, stasis dermatitis and cellulitis is currently 
manifested by persistent edema only partially relieved by 
elevation, stasis pigmentation, and eczema, without 
ulceration.  

2.  During the appellate period the veteran has had no worse 
than level "V" hearing in the right ear and no worse than 
level "V" hearing in the left ear.

3.  The veteran's service-connected hypertension is 
manifested by diastolic pressure predominantly less than 110, 
but systolic pressure predominantly 200 or more.  

4.  There is no current medical evidence of hemorrhoids, nor 
does the veteran have any current complaints related to 
hemorrhoids.


CONCLUSIONS OF LAW

1.  The current criteria for an evaluation of 40 percent, but 
no higher, for service-connected phlebitic syndrome, left 
leg, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7121 (2000).

2.  A schedular rating in excess of 20 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, Code 6100 
(2000).

3.  The criteria for a 20 percent rating, but no higher, for 
hypertension have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2000).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, the 
Board finds that the notice and duty to assist requirements 
contained in the new law have been satisfied in the 
development of the increased rating issues in this claim.  
Accordingly, the appellant will not be prejudiced by our 
deciding the case at the increased rating issues at this time 
on the merits.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §  4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Phlebitic syndrome, left leg

The veteran was awarded service connection for cellulitis of 
the lower left leg, rated as noncompensable, by rating 
decision of March 1977.  In July 1980, the RO increased the 
rating to 30 percent under diagnostic code 7121 for "post 
phlebitic syndrome, left leg, with pigmentation, stasis 
dermatitis and cellulitis".  This 30 percent rating has 
remained in effect ever since.

Review of the whole record indicates that the veteran had 
received frequent VA medical treatment, both outpatient and 
inpatient, through the 1980's for his service-connected left 
leg disability.  The record also indicates that he later 
developed diabetes mellitus and in more recent years has been 
treated for diabetic ulcers of the lower extremities.  

The veteran filed his current claim for an increased rating 
in March 1998.  He was afforded a VA examination of the 
arteries and veins in July 1998.  The medical examiner 
reported subjective complaints of mild swelling, 
discoloration, pain, heaviness, and general weakness of both 
lower extremities.  Elevation of his legs relieved the 
symptoms to some extent. It was also noted that the veteran 
used a walker and arm crutches for ambulation.  On physical 
examination, the veteran's legs had significant trophic 
changes with edema and dermatitis.  His peripheral pulses 
were impaired.  The examiner, in summary, stated that the 
veteran had mild edema, stasis pigmentation and eczema of his 
lower extremities with mild edema which was persistent and 
not board-like.  

The veteran's left leg disability is currently rated 30 
percent disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7121, which pertains to post-phlebitic 
syndrome of any etiology.  Under that Diagnostic Code, a 20 
percent rating is assigned when there is persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is assigned when there is persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is assigned when there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is assigned when there is massive board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104, Code 
7121.  

In applying the facts to these criteria, from the examination 
findings of record, it is clear that the veteran experiences 
pain and persistent edema.  Although ulcerations have been 
attributed to his nonservice-connected diabetes, there have 
been notations regarding discoloration, and stasis 
pigmentation was noted on the examination, as well as trophic 
changes and eczema.  Edema, although mild, was characterized 
as persistently.  Thus, the disability picture presents a 
question as to which of two evaluations to apply, and, with 
the resolution of all reasonable doubt in the veteran's 
favor, more nearly approximates the criteria required for the 
next higher rating.  38 C.F.R. § 4.7 (2000).  

However, a rating in excess of 40 percent is not warranted.  
In this regard, as indicated, ulcerations have been 
associated with diabetes.  His edema is only mild, and is 
still partially relieved by elevation.  Accordingly, there is 
not a question as to whether the disability picture 
approximates the new criteria for a 60 percent rating.  38 
C.F.R. § 4.7 (2000).  Here, the preponderance of the evidence 
is against the veteran's claim for a rating greater than 40 
percent for phlebitic syndrome of the left leg.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7121, do not provide a basis to assign an evaluation higher 
than that assigned herein.

II.  Hearing loss

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities.  See 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations did not result in any substantive changes in the 
criteria for rating hearing loss which are pertinent to this 
appeal.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  A new regulation 
addressing exceptional patterns of hearing impairment, as 
will be discussed, is not applicable under the facts of this 
case.  See 38 C.F.R. § 4.86 (2000).  Accordingly, neither 
rating criteria can be more favorable to the veteran's claim.  
The amended regulations did incorporate some explanatory 
comments concerning VA's method of evaluating hearing loss 
disability, and these comments will be discussed where 
appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85(b),(e),(h)(Tables 
VI, VII) (2000).  It is noteworthy that Table VII was amended 
in that hearing loss is now rated under a single code, Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  A recent VA audiogram conducted in August 1998 
shows that the veteran's hearing loss has been properly 
evaluated as 20 percent disabling.  Based on a 64 percent 
speech recognition score and a 49-decibel puretone threshold 
average, as shown in August 1998, Table VI indicates a 
designation of Level "V" for the right ear.  Based on a 66 
percent speech recognition score and a 48-decibel puretone 
threshold average, as shown in 1998, a designation of Level 
"V" is also warranted for the left ear.  Applied to Table 
VII, numeric designations of "V" for both ears merit a 20 
percent rating, but no higher.

The amended regulations added a provision for evaluating 
veterans with exceptional patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 and Table 
VI because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience. See 64 Fed. Reg. 25203 (May 11, 1999).  In such 
cases, the evaluation may be based on Table VIA, which 
assigns a numeric designation based on puretone threshold 
average only, if such would result in a higher evaluation.  
38 C.F.R. § 4.86 (2000).  The regulation delineates two 
situations in which such consideration is deemed 
appropriate-the first requires that the puretone thresholds 
in the specified frequencies of 1000, 2000, 3000, and 4000 
Hertz must all be 55 decibels or more.  38 C.F.R. § 4.86(a).  
The second requires that the puretone threshold at 1000 Hertz 
be 30 decibels or less, and 70 decibels or more at 2000 
Hertz.  38 C.F.R. § 4.86(b).  The veteran does not meet 
either set of criteria; accordingly, neither of these new 
provisions applies in the instant case.

Hence, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent for 
bilateral hearing loss.

III. Hypertension

The veteran maintains that his service-connected hypertension 
has increased in severity.  

Hypertension is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  A 
10 percent rating is warranted if hypertension is manifested 
by diastolic blood pressure predominantly 100 or more, or if 
the systolic pressure is predominantly 160 or more.  A 10 
percent rating is also warranted if the condition requires 
continuous medication for control, and there is a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
rating is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more, and a 
60 percent rating is warranted if the diastolic pressure is 
predominantly 130 or more.

Applying the foregoing principles to the facts of the present 
case, the Board finds that the evidence warrants an increased 
rating of 20 percent, but no higher, for hypertension.  When 
the veteran's blood pressure was measured during a special VA 
hypertension examination in July 1998, it was noted to be 
175/84 sitting, 182/80 lying, and 168/72 standing.  However, 
review of the veteran's VA outpatient treatment records dated 
from February 1997 through October 1998, revealed a 
significant sustained increase in his systolic reading since 
January 1998.  In December 1997, it was noted to be 194/64 
and 174/66.  In January 1998 it was noted to be 174/70.  In 
February 1998, the reading was 212/92, and in March 1998, it 
was 204/86.  While it was noted to be a little lower in 
April, in June 1998, the veteran's blood pressure was noted 
to be 210/80, and in August 1998, it was 200/70.  In October 
1998, it was noted to be 200/82; although it was down again 
in November 1998 at 160/72.  

In view of these findings, the disability picture presents a 
question as to which of two evaluations to apply.  Given the 
systolic readings in excess of 200, shown over a period of 
several months, the level of disability more nearly 
approximates the criteria required for the next higher 
rating.  38 C.F.R. § 4.7 (2000).  Thus, the Board believes 
that the evidence entitles him to a disability rating of 20 
percent.

However, further review of the record shows that the veteran 
has never had a diastolic reading of more than 99.  
Consequently, there is no basis for concluding that his 
hypertension is manifested by diastolic pressure 
predominantly 120 or more.  Therefore, the Board finds that 
the preponderance of the evidence is against an increased 
rating higher than 20 percent.

Thus, the veteran's claim for an increased rating, but no 
higher than 20 percent, is granted.

IV.  Hemorrhoids

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336, pertaining to external or internal hemorrhoids.  
Under that code, a noncompensable rating is provided for 
hemorrhoids which are mild or moderate.  To warrant a 
compensable rating of 10 percent, the hemorrhoids must be 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.

On recent VA examination conducted in August 1998, the 
veteran denied any complaint relative to hemorrhoids or other 
problems with the rectum or anus.  Physical examination 
revealed an essentially normal rectum and anus without signs 
of hemorrhoids, fissures or other pathology.  Furthermore, 
the record taken as a whole does not show objective evidence 
of current hemorrhoids.  In the absence of competent evidence 
of current disability, a compensable rating is not warranted.

In reaching the decisions to deny increased evaluations the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 40 percent rating for phlebitic syndrome of the left leg, 
but no higher, is granted, subject to regulations governing 
the payment of monetary benefits.

An evaluation in excess of 20 percent for bilateral hearing 
loss is denied.

A 20 percent rating for hypertension, but no higher, is 
granted, subject to regulations governing the payment of 
monetary benefits.

A compensable evaluation for hemorrhoids is denied.


REMAND

In light of the increased ratings awarded by the Board in the 
decision above, as well as the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, it is 
determined that the issue of entitlement to a total 
disability rating based on individual unemployability should 
be readdressed by the RO, to comply with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).    

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id. (to 
be codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Additionally, the veteran's representative has asked that the 
RO consider the case for referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of a total rating based on individual 
unemployability due to service-connected disability an extra-
schedular basis.  The RO must make a determination as to 
whether such action is appropriate.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder, all available VA 
medical records, both inpatient and 
outpatient, from January 1999 to the 
present.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
effect the veteran's service-connected 
disorders have on his employability.  to 
determine the nature and severity of his 
service-connected disabilities.  The 
veteran's claims folder is to be made 
available to the examiner for review in 
conjunction with this examination.  In 
particular, it should be determined 
whether the veteran is unable to obtain 
or maintain employment due to his 
service-connected disabilities alone, 
without regard to nonservice-connected 
disabilities.  

3.  The RO should schedule a social and 
industrial survey of the veteran to 
assess his ability to obtain and maintain 
substantial gainful employment.  The 
veteran's claims folder is to be made 
available to the social worker for review 
in conjunction with this examination.  In 
particular, it should be determined 
whether the veteran is unable to obtain 
or maintain employment due to his 
service-connected disabilities alone, 
without regard to nonservice-connected 
disabilities.  .  

4.  The RO must review the claims file and 
ensure that the examination is adequate, 
and that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000).

5.  Then, the RO should readjudicate the 
veteran's claim for a total rating based 
on individual unemployability due to 
service-connected disability, to include, 
if appropriate, whether the case should be 
referred for extraschedular consideration, 
pursuant to 38 C.F.R. § 4.16(b).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should be returned to the Board, if in order, for 
further appellate consideration.  The appellant need take no 
further action until he is notified.  The purpose of this 
REMAND is to obtain additional information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals



 


